Gray, J.
The purchaser of intoxicating liquors sold in violation of the eighty-sixth chapter of the General Statutes was not in paH delicto with the seller. The seller was punishable, but the purchaser was not. As to him, the transaction was not criminal, but merely void. The money or other price paid by the purchaser to.the seller was declared by the statute to “be held to have been received without consideration, and against law, equity and good conscience.” Gen. Sts. c. 86, § 61. Money so paid therefore remained the property of the purchaser, and might be recovered back as such. Jaques v. Golightly, 2 W. Bl. 1073. Browning v. Morris, Cowp. 790. Walan v. Kerby, 99 Mass. 1. The repeal of that statute by the St. of 1868, c. 141, § 26, did not make the previous sale good, or transfer the property in the plaintiff’s money to the defendant, or defeat the plaintiff’s right of action to recover back what had never ceased to be bis money. Jaques v. Withy, 1 H. Bl. 65. Holden v. Cosgrove, 12 Gray, 216. Exceptions sustained.